                                                                                 ORIGINAL
Approved :

             Assistant United States Attorney

Before:      THE HONORABLE SARAH L . CAVE
                                                                          20 MAG 7843
             United States Magistrate Judge
             Southern District of New York

                 -   -   -   -   -   -   -   -   -   -   -   -   -   X
                                                                         COMPLAINT
UNITED STATES OF AMERICA
                                                                         Violation of
     - v. -                                                              18 u.s . c . § 1708

KASIM CRAWFORD ,
                                                                         COUNTY OF OFFENSE:
                                                                         NEW YORK
                             Defendant .

- - - - - - - - - - - - - - - - - -                                  X

SOUTHERN DISTRICT OF NEW YORK, ss. :

          LAIZA GARCIA , being duly sworn , deposes and says that
she is a Postal Inspector with the United States Postal
Inspection Service ("USPIS"), and charges as follows:

                               COUNT ONE
                (Theft and Receipt of Stolen Mail Matter)

      1.   On or about December 26 , 2019 , in the Southern
District of New York and elsewhere , KASIM CRAWFORD, the
defendant , knowingly did steal , take, and abstract, and by fraud
and deception did obtain , and attempt so to obtain, from and out
of mail , post offices , and stations thereof , letter boxes, mail
receptacles, and mail routes and other authorized depositories
for mail matter , and from letters and mail carriers, letters ,
postal cards, packages, bags, and mail, and did abstract and
remove from such letters, packages, bags, and mail , articles and
things contained therein , and did secrete, embezzle , and destroy
such letters , postal cards , packages , bags , and mail , and
articles and things contained therein , and did steal , take, and
abstract , and by fraud and deception did obtain , letters, postal
cards , packages , bags , and mail , and articles and things
contained therein which had been left for collection upon and
adjacent to collection boxes and other authorized depositories
of mail matter , and did buy, receive , and conceal, and
unlawfully did have in hi s po s session , letters , postal cards ,
packages , bags , and mail , and articles and things contained
therein , which had been so stolen , taken , embezzled , and
abstracted , knowing the s ame to have been stolen , taken ,
embezzled , and abstracted , to wit , CRAWFORD stole and received
mail out of a United States mail box located inside an apartment
building on the Upper East Side of Manhattan .

          (Title 18 , United States Code, Section 17 08 . )

                            COUNT TWO
             (Theft and Receipt of Stolen Mail Matter )

      2.   On or about December 28 , 2019 , in the Southern
District of New York and elsewhere , KASIM CRAWFORD , the
defendant, knowingly did steal, take, and abstract , and by fraud
and deception did obtain , and attempt so to obtain , from and out
of mail , post offices , and stations thereof , letter boxes, mail
receptacles , and mail routes and other authorized depositories
for mail matter , and from letters and mail carriers , letters,
postal cards, packages , bags , and mail, and did abstract and
remove from such letters , packages, bags , and mail , articles and
things contained therein , and did secrete , embezzle, and destroy
such letters, postal cards , packages, bags , and mail, and
articles and things contained therein, and did steal, take, and
abstract , and by fraud and deception did obtain, letters , postal
cards , packages , bags , and mail , and articles and things
contained therein which had been left for collection upon and
adjacent to collection boxes and other authorized depositories
of mail matter , and did buy , receive, and conceal, and
unlawfully did have in his possession , letters , postal cards ,
packages, bags , and mail , and articles and things contained
therein, which had been so stolen , taken , embezzled , and
abstracted , knowing the same to have been stolen, taken,
embezzled , and abstracted , to wit, CRAWFORD stole and received
mail out of mailroom located inside an apartment building on the
Upper East Side of Manhattan.

           (Title 18 , United States Code , Section 17 08 . )

                           COUNT THREE
             (Theft and Receipt of Stolen Mail Matter )

     3.   On or about January 28 , 2 020 , in the Southern District
of New York and elsewhere , KASIM CRAWFORD , the defendant,
knowingly did steal , take , and abstract , and by fraud and
deception d i d obtain , and attempt so to obtain , from and out of

                                   2
mail , post offices, and stations thereof , letter boxes , mail
receptacles , and mail routes and other authorized depositories
for mail matter , and from letters and mail carriers , letters,
postal cards , packages , bags , and mail , and did abstract and
remove from such letters , packages , bags , and mail , articles and
things contained therein , and did secrete , embezzle, and destroy
such letters, postal cards , packages, bags , and mail, and
articles and things contained therein , and did steal, take, and
abstract , and by fraud and deception did obtain , letters, postal
cards , packages , bags , and mail , and articles and things
contained therein which had been left for collection upon and
adjacent to collection boxes and other authorized depositories
of mail matter , and did buy , receive , and conceal , and
unlawfully did have in h i s possession , letters , postal cards ,
packages , bags , and mail , and articles and things contained
therein, which had been so stolen , taken , embezzled, and
abstracted , knowing the same to have been stolen , taken,
embezzled, and abstracted , to wit , CRAWFORD stole and recei v ed
mail out of a United States mail box located inside an apartment
building on the Upper East Side of Manhattan .

           (Title 18 , United States Code, Section 1708. )

                            COUNT FOUR
        (Attempted Theft and Receipt of Stolen Mail Matter )

      4.    On or about January 28, 2020, in the Southern District
of New York and elsewhere , KASIM CRAWFORD, the defendant ,
knowingly did steal , take , and abstract , and by fraud and
deception did obtain , and attempt so to obtain , from and out of
mail , post offices , and stations thereof , letter boxes , mail
receptacles , and ma il routes and other authorized depositories
for ma i l matter , and from letters and mail carriers , letters ,
postal cards , packages , bags , and mail , and did abstract and
remove from such letters , packages , bags , and mail , articles and
things contained therein , and did secrete , embezzle , and destro y
such letters , postal cards , packages, bags, and mail, and
articles and things contained therein , and did steal, take , and
abstract , and by fraud and deception did obtain , letters, postal
cards , packages, bags , and mail , and articles and things
conta i ned therein which had been left for collection upon and
adjacent to collection boxes and other authorized depositories
of mail matter , and did buy , receive, and conceal , and
unlawfully did have in his possession , letters , postal cards ,
packages , bags , and mail , and articles and things contained
therein, which had been so st o len, taken , embezzled , and
abstracted , knowing the same to have been stolen , taken,

                                  3
embezzled , and abstracted , to wit , CRAWFORD attempted to steal
and receive mail out of a United States mail box located inside
an apartment building on the Upper East Side of Manhattan .

           (Title 18 , United States Code , Section 1708.)

           The bases for my knowledge and for the foregoing
charge are , in part , as follows :

      5.   I am a United States Postal Inspector .      I have been
personally involved in the investigation of this matter , and I
base this affidavit on that experience , on my conversations with
other law enforcement o ff icia l s , and on my examination of
various reports and reco r ds.    Because th i s affidavit is being
submitted for the limited purpose of demonstrating probable
cause , it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions , s tatements, and conversations of others are
reported herein , they are reported in substance and in part,
except where otherwise indicated .

      6.   I have been personally involved with an investigation
into a string of mail thefts on the Upper East Side of Manhattan
beginning on or about December 26, 2019 . Our investigation has
revealed several instances of mail theft and attempted mail
theft , including completed mail thefts on or about December 26,
2019 (the "Apartment - 1 " theft) , December 28 , 2019 (the
"Apartment - 2" theft) , January 28, 2020 (the " Apartment - 3"
theft) , and an attempted theft on or about January 28 , 2020 (the
"Apartment - 4" attempted theft).

      7.    On or about December 31 , 2019 , after learning of the
Apartment - 1 and Apa r tment - 2 thefts , I conducted an interview of
an employee (" Employee - 1") at another apartment in the same
neighborhood where there had been reports of mail theft
("Apartment - 5 " ) who regularly interacts with , gives outgoing
mail to, and receives incoming mail from United States Postal
Service ("USPS") employees . Employee - 1 stated that on or about
December 28 , 2019 , an Af r ican American male wearing a USPS
uniform and USPS identif i cation badge entered his apartment
building on the Upper Ea s t Side of Manhattan and asked for the
outgoing mail . Although Employee - 1 recognized that the
individual was not the usual mail carrier , Employee - 1 gave the
individual outgoing mail . Employee - 1 then followed the
individual outside where he observed the individual enter a
black 2 - door Honda Accord (" Vehicle - 1 " ).  Employee - 1 took a


                                   4
photograph of Vehicle - 1, which included the vehicle ' s license
plate.

       8.   Law enforcement officials ran Vehicle - l's license
plate number through a law enforcement database that showed that
Vehicle - 1 was registered to a particular person ("Individual-
1" ) . A search of another law enforcement database revealed that
traffic tickets had previously been issued while Vehicle - 1 was
being driven by KASIM CRAWFORD , the defendant.

     9.   A search of USPS records revealed that KASIM CRAWFORD,
the defendant , was previously a USPS mail carrier employed at
the Grand Central Station in Manhattan , New York from
approximately May 2019 until his employment was terminated in
approximately October 2019 .

     10 .   I have personally reviewed surveillance video obtained
from the apartments invo l ved in the Apartment - 1, Apartment - 2,
Apartment - 3 , and Apartment - 4 the f ts, and have learned the
following :

              a.   On or about December 26 , 2019 at approximately
12 : 37 p.m . , an African American male wearing a blue USPS vest
with a red and white str i pe across the back enters a common area
of Apartment-1 . The individual appears to use a key to open a
USPS mailbox and then removes a stack of mail. After again
using what appears to be a key to close the postal box, the
individual appears to put the key in his pocket and walks away.

             b.   On or about December 28, 2019 at approximately
1 1 :51 a.m. , an African American male wearing a blue USPS vest
with a red and white stripe across the back enters a common area
of Apartment - 2.   The individual then walks to the doorman's
station where he receives and walks away with a stack of
outgoing mail .

            c.   On or about January 28, 2020 at approximately
9:47 a . m., an African American male wearing what appears to be a
red and black jacket with a white hood enters a common area of
Apartment - 3.  The individual appears to use a key to open a USPS
mailbox and then removes a stack of mail. After using what
appears to be a key to close the postal box , the individual
exits Apartment - 3 .

             d.   On or about January 28, 2020 at approximately
9 : 49 a.m ., an African American male wearing what appears to be a
black jacket with a white hood enters Apartment - 4.   The

                                  5
individual then uses what appears to be a key to open a USPS
mailbox. After noticing that there is no outgoing mail in the
mailbox, the individual closes the mailbox and leaves Apartment -
4.

     11 . I have reviewed multiple photographs of KASIM
CRAWFORD, the defendant , including a Department of Motor
Vehicles ("OMV" ) photograph and a USPS employee database
photograph.   Based on my review of the photographs and the
surveillance video from Apartment - 1, Apartment - 2, Apartment - 3,
and Apartment - 4 , I believe that CRAWFORD , is the individual who
stole or attempted to steal mail from each of those apartment
buildings as described in paragraph 10.

     12 . On or about January 3, 2020, I interviewed an employee
of Apartment - 2 ("Employee - 2") who interacted with the individual
wearing a USPS vest who stole mail from Apartment-2 on or about
December 28 , 2019.   Employee - 2 described the individual as an
African American male , short and slim , who was not the usual
mail carrier . Employee - 2 then identified a OMV photograph of
KASIM CRAWFORD , the defendant, as depicting the person who stole
mail from Apartment - 2 on or about December 28, 2019.

     13 . Based on my review of New York City Police Department
("NYPD " ) license plate reader records and NYPD surveillance
footage, I have learned the following :

          a.   On or about December 28, 2019, Vehicle-1 entered
Manhattan, New York approximately one hour and twenty minutes
prior to the theft at Apartment-2 and left Manhattan, New York
approximately forty minutes after the theft at Apartment - 2.

            b. On or about December 28, 2019, Vehicle - 1 was
captured on an NYPD camera at the intersection of approximately
88th Street and East End Avenue on the Upper East Side of
Manhattan .

          c.   On or about January 28, 2020, Vehicle-1 entered
Manhattan, New York approximately one hour and a half prior to
the theft at Apartment - 3 and the attempted theft at Apartment-4
and left Manhattan , New York approximately one hour after the
theft at Apartment - 3 and the attempted theft at Apartment - 4.

     14. On or about January 24, 2020 , law enforcement
conducted surveillance at an address in Bronx, New York that was
believed to belong to KASIM CRAWFORD, the defendant.  Based on
that surveillance , I have learned the following:

                                  6
          a.   Law enforcement officers observed CRAWFORD
exiting the apartment building .

          b.   CRAWFORD was observed entering Vehicle-1, which
was located a few blocks away from the residence .

          c.   CRAWFORD was observed wearing what appeared to be
a black and red jacket similar to the jacket that was later worn
by the individual who committed the mail theft at Apartment-3
and the attempted mail theft at Apartment - 4.

          d.   A USPS postal uniform was visible in the back
seat of Vehicle - 1 .

     15. On or about January 31 , 2020 , law enforcement officers
conducted surveillance in Manhattan, New York . Based on that
surveillance, I have learned the following :

          a.    Law enforcement officers observed KASIM CRAWFORD,
the defendant , operating Vehicle-1.

          b.   CRAWFORD parked Vehicle - 1 on a street on the
Upper East Side of Manhattan.

          c.   CRAWFORD exited Vehicle-1 wearing what appears to
be a red and black jacket and a white hood.

          d.   CRAWFORD appeared to attempt to gain entrance to
at least one apartment building on the Upper East Side of
Manhattan and successfully entered another building in the same
neighborhood .

     16. Throughout the course of this investigation, law
enforcement officers have spoken with numerous individuals who
placed checks in the outgoing mail boxes at their apartment
buildings on the Upper East Side of Manhattan.  Based on those
interviews, I have learned the following:

          a.     Individuals residing at Apartment - 1 , Apartment - 2 ,
and Apartment - 3 have reported either noticing that checks they
placed in the outgoing mail appear to have been stolen , washed,
and deposited in significantly higher amounts than intended and
by individuals they did not recognize or canceling checks that
were placed in their outgoing mail because of reports of
suspicious activity .


                                    7
            b.   Checks that appear to have been stolen from
Apartment - 1 and Apartment - 2 during the thefts described in
paragraph 10 were deposited in amounts totaling more than
$29 , 000, far greater than the amounts originally intended by the
check writers .   In addition , the checks were not deposited into
the accounts of the intended individuals .

          WHEREFORE , deponent respectfully requests that a
warrant be issued for the arrest of KASIM CRAWFORD, the
defendant, and that he be arrested, and imprisoned or bailed , as
the case may be .




                           /s Laiza Garcia - - - - -
                         LAIZA GARCIA
                         Postal Inspector
                         United States Postal
                         Inspection Service


Sworn to me through the transmission of this
Complaint by reliable electronic means , Facetime,
pursuant to Federal Rules of Criminal Procedure
41 (d) (3) and 4 . 1 This 27th day of July , 2020


THE HON&!~H L. CAVE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                 8
